Appellant resorted to a writ of habeas corpus to relieve himself from an arrest based on a complaint and information charging him with keeping a disorderly house. Upon a hearing he was remanded to the custody of the sheriff, who was instructed to release *Page 91 
him upon his giving bond. Appellant gave notice of appeal from the decision of the court, and the case was submitted. Since the submission appellant has concluded to accept the decision of the lower court, and has entered into bond in pursuance of that conclusion. This fact has been made known to this court in a satisfactory way. This would dismiss the appeal for want of jurisdiction under the circumstances stated. This has been called to our attention by the attorneys on both sides and the sheriff, and accompying affidavit.
The appeal will be dismissed.
Dismissed.